Title: To Alexander Hamilton from Gouverneur Morris, 16 May 1777
From: Morris, Gouverneur
To: Hamilton, Alexander


Kingston [New York] 16th. May 1777
Sir.
I had the Pleasure of your two Favors within two Days of each other and am very happy to find that our Form of Government meets with your Approbation. That there are Faults in it is not to be wondered at for it is the Work of Men and of Men perhaps not the best qualified for such Undertakings. I think it deficient for the Want of Vigor in the executive unstable from the very Nature of popular elective Governments and dilatory from the Complexity of the Legislature. For the first I apologize by hinting the Spirit which now reigns in America suspiciously Cautious. For the second because unavoidable. For the third because a simple Legislature soon possesses itself of too much Power for the Safety of its Subjects. God grant it may work well for we must live under it.
I cannot perswade myself that Howe will either go to Philadelphia or come hither. In either Case Genl. Washington can hang upon his Rear and place him in the Light rather of a fugitive than a Conqueror. If he bends his Efforts this Way the Council of Safety you may depend upon it will exert themselves to make his Situation as uneasy as he would wish probably more so. The Spirit of the Tories we have great Reason to believe is entirely broken in this State. If it is not it will soon be so. For they shall have a few more Executions than which nothing can be more efficacious. I speak from Experience but then it is necessary to disperse the Victims of public Justice throughout different Parts of the several States for nothing but occular Demonstration can convince these incredulous Beings that we do really hang them. I wish the several States would follow our Example. Pensilvania in particular would experience many good Effects from a vigorous manly executive.
Adieu   Your most obdt.   & humble Servant
Gouvr Morris
